DETAILED ACTION

Response to Amendment
Applicant’s amendment to cancel dependent claims 7 and 14 and amended to independent claims 1, 8 and 15 with the limitations of the cancelled claims 7 and 14, filed 06/27/2022, as followings:
1. (Currently Amended) A method comprising: 
 	removing call origin information from call message data included in a call message intended for a call recipient; 
 	identifying origin carrier information associated with the removed call origin information; 
 	adding a trunk group identifier (TGRP) to the call message header to create a modified call message that identifies the origin carrier information, wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used to forward the call message data; and 
 	forwarding the modified call message to a destination network associated with the call recipient; 
 	retrieving an operating company number (OCN) parameter from an external data source based on the telephone number identified by the TGRP in the call message; and 
determining the origin carrier network based on the OCN and the TGRP.

8. (Currently Amended) An apparatus comprising: 
a processor configured 
to remove call origin information from call message data included in a call message intended for a call recipient; 
identify origin carrier information associated with the removed call origin information; 
add a trunk group identifier (TGRP) to the call message header to create a modified call message that identifies the origin carrier information, wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used to forward the call message data; and a transmitter configured to forward the modified call message to a destination network associated with the call recipient; 
wherein the processor is further configured to retrieve an operating company number (OCN) parameter from an external data source based on the telephone number identified by the TGRP in the call message; and 
determine the origin carrier network based on the OCN and the TGRP.

15. (Currently Amended) A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
removing call origin information from call message data included in a call message intended for a call recipient; 
identifying origin carrier information associated with the removed call origin information; 
adding a trunk group identifier (TGRP) to the call message header to create a modified call message that identifies the origin carrier information, wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used to forward the call message data; and 
forwarding the modified call message to a destination network associated with the call recipient; 
retrieving an operating company number (OCN) parameter from an external data source based on the telephone number identified by the TGRP in the call message; and 
determining the origin carrier network based on the OCN and the TGRP.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
A/. 	Each of 1, 8 and 15 recited the limitations of “the call message header” and “a contract header”. They are not clear that “the call message header” is whether the same or not the same as “a contract header”. Claims lack of antecedent basis, and should be further rejected under 35 USC 112, second paragraph.

B/.  	According to the Applicant’s argued on page 1 of the remarks wherein the Applicant stated as followings:
 “Heinmiller fails to disclose or suggest certain features of claim 1. The Examiner has admitted deficiencies of Heinmiller with respect to claim 1. As for Moore and Mufti, Applicant submits that neither reference teaches using a TGRP to be added to the call message to identify the origin carrier information. However, purely in an effort to expedite prosecution of the present application, Applicant has amended claim 1 to recite “retrieving an operating company number (OCN) parameter from an external data source based on the telephone number identified by the TGRP in the call message; and determining the origin carrier network based on the OCN and the TGRP.” The reference Davis was cited as allegedly teaching about the OCN, however, none of the references rely on the TGRP to provide information regarding the telephone number in the call message…”

	Examiner carefully reviewed the cited references, Heinmiller (US 2006/0067505) and Davis (US 10,708,417) and found that Heinmiller teaches the feature of using a TGRP to be added to the call message to identify the origin carrier information (i.e., a non-carrier or privately SSP 118). Heinmiller teaches that an incoming call is originated by a telephone station 106, as shown in figure 1, which coupled to the non-carrier or privately operated SSP 118 (para. [0029]). The SSP 118 sends call information to a destination SSP 116 (para. [0030]). The destination SSP 116 sends a query to the SCP 152. The SCP 152 determines a profile information associated with the originating non-carrier operated SSP 118 and added carrier information to the call information in cases where the non-carrier operated SSP 118 is not able to provide such information (para. [0031]). It should be understood that the terms “carrier information” equated as “TGRP” and “call information” equated as “call message” as recited in the claim. Thus, Heinmiller clearly teach the feature of “using a TGRP (carrier information) to be added to the call message (call information) to identify the origin carrier information (the originating non-carrier operated SSP 118)” by the SCP 152 when “the non-carrier operated SSP 118 is not able to provide such information.” In the other words, the SCP 152 determines the non-carrier operated SSP 118 (origin carrier network) based on the TGRP or (carrier information).
	Next, Examiner reviewed the teachings of Davis reference regarding to the features of retrieving an operating company number (OCN) parameter from an external data source based on the telephone number identified by the TGRP in the call message; and determining the origin carrier network based on the OCN. Davis teaches, in col.12, lines 15-24, that traffic control module 10, as shown in figure 3, may examine (retrieve) to determine the associated OCN of, inter alia, caller 348 or caller 350 based originator’s phone number. Davis further teaches that the OCN ”1234” associated with network device 352 may be recorded as a source OCN in associated with the originator’s phone number as a source phone number in call record database 362. It should be understood that the network device 352 equated as “origin carrier network”, and the traffic control module 102 determines the origin carrier network (network device 352) based on the OCN within the request. Therefore, Heinmiller clearly teach the feature of the SCP 152 to determine the non-carrier operated SSP 118 (origin carrier network) based on the TGRP or (carrier information) and Davis teaches the feature of the traffic control module 102 to determine the origin carrier network (network device 352) based on the OCN within the request.  The combination of Heinmiller and David clearly teach the features as argued by the Applicant above.
	C/. 	Applicant failed to file a terminal disclaimer to overcome the ground of nonstatutory double patenting rejection as set forth in the prior Office Actions.
	With all above remarks to the Applicant’s arguments above as well as to the amendment to claims after Final-Rejection Office Action, Examiner believed that the rejections to claims with cited previous references have been proper on the merits and the rejections have been maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: July 2022